In an action, inter alia, to rescind an agreement on the ground of fraud in the inducement, defendant appeals from so much of an order of the Supreme Court, Nassau County, dated January 20, 1977, as denied its cross motion to compel arbitration or, in the alternative, to dismiss the complaint. Order reversed insofar as appealed from, without costs or disbursements, and cross motion granted insofar as it seeks to compel arbitration. The arbitration clause in question is sufficiently broad to permit submission to arbitration on the issue of whether the contract was fraudulently induced (see Matter of Amphenol Corp. [Microlab], 49 Misc 2d 46, 47; Housekeeper v Lourie, 39 AD2d 280, 281; cf. Matter of Weinrott [Carp], 32 NY2d 190, 196, 199). Hopkins, J. P., Shapiro, Suozzi and Mollen, JJ., concur.